Nichols, Chief Justice.
The final decree of divorce entered in Florida awarded custody of the two minor children to their mother. Their father secured custody of the children by order of the trial court entered in the present child custody habeas corpus action. The mother appeals, contending that the trial court erred in not giving full faith and credit to the Florida divorce decree and in awarding custody to the father after an evidentiary hearing as to changed conditions affecting the welfare of the children.
1. These enumerations of error are without merit. There is reasonable evidence in the record to support the trial court’s determination to change custody. Robinson v. Ashmore, 232 Ga. 498, 499 (207 SE2d 484) (1974); Hawkins v. Hawkins, 240 Ga. 30 (239 SE2d 358) (1977); and Shiver v. Shiver, 241 Ga. 130 (1978).
2. The remaining enumerations of error were not supported by brief and are deemed to be abandoned. Rule 18(c)(2).

Judgment affirmed.


All the Justices concur.